Citation Nr: 0111292	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from January 1974 to January 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Jackson, Mississippi, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The record reflects that the veteran was scheduled for a 
hearing before a hearing officer at the RO in September 1999, 
but failed to report.  In November 1999, he submitted an 
additional request for a hearing.  He was scheduled for 
another hearing on January 25, 2000.  Subsequently, in a 
statement received January 19, 2000, the veteran requested 
that his hearing be canceled.  Then, on January 25, 2000, the 
veteran submitted a second statement in which he requested 
his hearing be rescheduled for sometime after May 2000.  He 
was notified by letter also dated January 25, 2000 that his 
hearing had been canceled.  He was further notified that in 
view of his previous failure to report, he would not be 
scheduled for an additional hearing until he submitted a 
statement showing good cause as to why he failed to report.  
If the veteran submitted such a statement, the RO informed 
him that his hearing would be rescheduled.  The claims folder 
is negative for any further response from the veteran.  
Therefore, in view of the veteran's failure to report for his 
scheduled hearings or to provide the RO with a statement of 
good cause for his failure to report, the Board considers his 
claim for a hearing at the RO to have been withdrawn.  See 
for instance 38 C.F.R. § 20.704(d).  


REMAND

The veteran contends that he has developed PTSD as a result 
of active service.  He states that this disability has 
developed as a result of witnessing the death of a German 
civilian in an accident involving a military truck while he 
was stationed in Germany.  He believes that he has submitted 
new and material evidence to reopen his previously denied 
claim.  

The record indicates that entitlement to service connection 
for PTSD was denied in a May 1994 rating decision.  The 
veteran was notified of this decision and provided with his 
appellate rights in a May 1994 letter.  He did not initiate 
an appeal of this decision by submitting a notice of 
disagreement within one year of receipt of the letter.  
Therefore, the May 1994 decision is final, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998).  In the instant case, the RO, in its July 1998 rating 
decision, considered the veteran's claim to reopen under the 
standard overruled in Hodge.  Furthermore, the reason for 
denial that was specified to the veteran in this decision and 
in the final paragraph of the February 1999 statement of the 
case was that there was no reasonable possibility that the 
new evidence submitted in conjunction with the current claim 
would change the previous decision.  Unfortunately, the RO 
has not had an opportunity to consider the veteran's claim 
solely on the basis of the law as contained in 38 C.F.R. 
§ 3.156.  Therefore, in order to protect the veteran's right 
to due process, and to ensure that no action is taken by the 
Board that would prejudice the rights of the veteran, this 
issue must be remanded to the RO for further consideration.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The RO should consider the veteran's 
request to reopen his claim for 
entitlement to service connection for PTSD 
on the basis of the submission of new and 
material evidence according to 38 C.F.R. 
§ 3.156, and the holding in Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

